(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.96

RETIREMENT AND RELEASE AGREEMENT

                THIS RETIREMENT AND RELEASE AGREEMENT is made and entered into
as of January 29, 2004, by and between FRAN SCHEPER, an individual (hereinafter
referred to as “Scheper”), and Consumer Programs Incorporated, a Missouri
Corporation, on behalf of itself and its affiliated corporations (hereinafter
referred to, alternatively and collectively, as “CPI”).

                WHEREAS, Scheper has served as an employee of CPI for
thirty-seven years, including more than ten years as Executive Vice President,
Human Resources; and

                WHEREAS, Scheper has decided to retire; and

                WHEREAS, Scheper is entitled to certain benefits under her
Employment Agreement with CPI dated as of February 8, 1998 (the “Employment
Agreement”) and under various benefit plans of CPI; and

                WHEREAS, CPI and Scheper desire that Scheper’s benefits be
valued and paid out in accordance with the terms set forth in this Agreement;
and

                WHEREAS, CPI desires to award to Scheper certain benefits in
addition to any to which she may be entitled under the Employment Agreement and
the various benefit plans of CPI (hereinafter, the “Special Retirement
Benefits”);

                NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements contained herein, the parties hereby agree as
follows:

                1. Retirement.    Scheper shall retire from employment with CPI
and all officer positions she holds with CPI Corp. and its affiliated
corporations as of February 6, 2004 (the “Retirement Date”).

                2. Special Retirement Benefits.

                (a)           CPI shall pay to Scheper the gross amount of Two
Hundred Eight Thousand Dollars ($208,000.00), less an advance in the amount of
Eighty Thousand Dollars ($80,000.00) paid in December 2003, in a lump sum on the
Retirement Date.

                (b)           Commencing March 2005 and continuing until she
attains age sixty-two (62), CPI shall make supplemental payments to Scheper in
the gross amount of One Thousand Five Hundred Ninety-eight Dollars and
Sixty-five Cents ($1,598.65) monthly.

                (c)           Scheper may continue to participate in CPI’s group
health plan at the rates paid by active employees until she attains age
sixty-five.

                (d)           CPI shall pay to Scheper a retirement bonus in the
gross amount of Thirty Thousand Dollars ($30,000.00) on the Retirement Date.

                (e)           CPI shall pay to Scheper a stipend for executive
search or other transition services in the gross amount of Twenty Thousand
Dollars ($20,000.00) on the Retirement Date.




1

--------------------------------------------------------------------------------




                (f)            Subject to the approval of the Stock Option
Committee of the Board of Director’s of CPI Corp., the exercise period for
certain options granted to Scheper to purchase shares of common stock of CPI
Corp. that would have expired on the first anniversary of the Retirement Date
shall be extended until the earlier of their original expiration date or the
second anniversary of the Retirement Date. A schedule of all options held by
Scheper and the terms of exercise is attached hereto as Exhibit A and
incorporated herein. By execution hereof, the parties agree that the terms of
all option agreements under which Scheper holds options shall remain in full
force and effect except that the applicable expiration dates for such options
shall be as set forth in Exhibit A.

                (g)           CPI will continue to pay the employer’s portion of
the premium on Scheper’s General American life insurance policy for a period of
two years after the Retirement Date.

                (h)           CPI will pay Scheper a gross amount equal to four
(4) weeks of vacation pay (based on Scheper’s current annual salary) on the date
of the first regular payment to CPI employees following the Retirement Date.

                (i)            Scheper is entitled to death or supplemental
retirement benefits pursuant to subsections 5(g) and 5(i) of the Employment
Agreement in the annual gross amount of Eighty-three Thousand Two Hundred
Dollars ($83,200.00), payable in equal monthly installments for two hundred
forty months, commencing on the earlier of the month after (i) Scheper’s death
or (ii) the date on which Scheper attains sixty-five years of age. In lieu
thereof, CPI shall pay or cause to be paid to Scheper, the gross amount of Seven
Hundred Fifty-four Thousand Eight Hundred Eighty Dollars and Eighty-two Cents
($754,880.82), payable in a lump sum on the Retirement Date or as soon as
possible thereafter, but in any event not later than two weeks after the
Retirement Date. The payment made by CPI pursuant to this subsection (i) shall
be in full and complete satisfaction of Scheper’s death and supplemental
retirement benefits provided under subsections 5(h) and 5(i) of the Employment
Agreement.

             3. Other Benefits. CPI shall also pay or provide to Scheper (or in
the event of her death prior to payment, to her beneficiaries) the following
benefits in accordance with the Employment Agreement or other CPI benefit plans
and programs:

                (a)           Base salary through the Retirement Date, based on
the annual rate of Two Hundred Eight Thousand Dollars ($208,000.00);

                (b)           Any cash bonus earned by Scheper for CPI’s fiscal
year 2003;

                (c)           All of Scheper’s vested and accrued benefits under
the CPI Retirement Plan and Trust (the “Pension Plan”) in accordance with the
terms of the Pension Plan; 

                (d)           All of Scheper’s vested and accrued benefits under
the Deferred Compensation and Stock Appreciation Rights Plan (the “Deferred
Compensation Plan”) in accordance with the Deferred Compensation Plan;

                (e)           All of Scheper’s vested and accrued benefits under
the CPI Corp. Employees’ Profit Sharing Plan and Trust (the “Profit Sharing
Plan”), in accordance with the terms of the Profit Sharing Plan; and

                (f)            Continued indemnification rights and benefits for
Scheper’s service as an executive officer of CPI in accordance with CPI’s
by-laws.

                4. Release. In consideration of the payment by CPI to Scheper of
the Special Retirement Benefits described in Section 2 above, Scheper does
hereby release and forever discharge CPI, its affiliated corporations, and their
respective directors, officers, employees and agents, from any and all claims,
causes of action, liabilities and obligations, of any kind whatsoever (except
those arising under this Agreement), whether known or unknown, arising directly
or indirectly out of Scheper’s employment by CPI, the termination thereof, or
the Employment Agreement, including, but not limited to, any claims arising
under or in connection with the Americans with Disabilities Act, the Family and
Medical Leave Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Equal Pay Act, the Fair Labor Standards
Act, the Occupational Safety and Health Act, the Employee Retirement Income
Security Act, the Older Workers Benefit Protection Act, 42 U.S.C. Sections 1981,
1983 and 1985, the Missouri Human Rights Act, the Missouri




2

--------------------------------------------------------------------------------




Service Letter Law (all such statutes as amended), and any regulations under
such authorities, or common law of the state of Missouri, torts, breach of
express or implied employment agreement, wrongful discharge, constructive
discharge, infliction of emotional distress, defamation, or tortious
interference with contractual relations. The purpose of the release set forth
herein is to make full, final and complete settlement of all claims, known or
unknown, arising directly or indirectly out of Scheper’s employment by CPI, the
termination thereof, or the Employment Agreement (except those arising under
this Agreement and Section 13 of the Employment Agreement).

                5.  Survival of Covenants. Scheper acknowledges and agrees that
the covenants and agreements contained in Section 13 of the Employment
Agreement, attached hereto as Exhibit B and incorporated herein, shall survive
the execution and delivery of this Agreement and shall remain in full force and
effect in accordance with their terms, and Scheper hereby affirms those
covenants and agreements. All other terms and conditions of the Employment
Agreement shall terminate on the Retirement Date.

                6. Withholding Taxes. CPI shall have the right to withhold from
all payments due Scheper hereunder to the extent required by law or regulation,
all federal, state and local income and other taxes applicable to such payments.

                7. Modification and Waiver. No modification, amendment or waiver
of any of the provisions of this Agreement shall be effective unless made in
writing specifically referring to this Agreement, and signed by both parties.
The failure to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of such provisions.

                8. Severability. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

                9. Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and legal representatives.

                10.  Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Missouri.




3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
written below.

NOTICE TO MS. SCHEPER: This Agreement includes a waiver of certain rights or
claims arising prior to the date this Agreement is executed, including, but not
limited to, those rights or claims arising under the Age Discrimination in
Employment Act. You are advised to consult with an attorney prior to executing
this Agreement. CPI’s offer to enter into this Agreement with you will remain
open and effective for twenty-one days from the date first written above. You
may elect to accept or reject this offer within that time period. If you do
nothing within the twenty-one day period, the offer will be considered withdrawn
by CPI.

If you decide to sign this Agreement and release CPI pursuant to Section 4, you
will have seven days following the return of the signed document to change your
mind and revoke the Agreement. If you desire to revoke the Agreement and
release, please deliver notice of such revocation in writing to Jane E. Nelson,
CPI Corp., Legal Department, 1706 Washington Avenue, St. Louis, Missouri 63103,
on or before the close of business on the seventh day following your execution
and delivery of the Agreement. Consequently, this Agreement will not be in
effect until seven days have passed following your signing and delivery of the
Agreement.

 

Date: January 29, 2004   /s/ Fran Scheper    

--------------------------------------------------------------------------------

    Fran Scheper, Individually           CONSUMER PROGRAMS INCORPORATED,     a
Missouri corporation, on behalf of itself and its     affiliated corporations  
    Date: January 29, 2004 By:  /s/ J. David Pierson    

--------------------------------------------------------------------------------

          J. David Pierson   Its:  Chairman and Chief Executive Officer




4

--------------------------------------------------------------------------------